TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00376-CV


                     Texas General Land Office and George P. Bush,
          named in his Official Capacity as Texas Land Commissioner, Appellants

                                                   v.

                                     City of Houston, Appellee


                 FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-20-003520, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

                Appellants have filed an unopposed motion to abate this appeal for 30 days “while

the parties work toward an agreed dismissal of this case” pursuant to an as-yet-unexecuted

settlement agreement in principle between the parties. We grant the unopposed motion and abate

this appeal. All appellate deadlines, including the deadline remaining under our October 29, 2020

order, will be tolled during the period of abatement.

                Absent further order of this Court, this appeal will be automatically reinstated

30 days from the date of this order. The parties are directed to file either a status report or a motion

to dismiss by that date.
Before Chief Justice Rose, Justices Baker and Kelly

Abated

Filed: November 20, 2020.




                                               2